Citation Nr: 0121328	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  94-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, status post osteochondroma removal, currently 
evaluated as 40 percent disabling.

[The issues of entitlement to secondary service connection 
for arthritis of multiple joints and a temporary total rating 
for convalescence are the subjects of a separate Board 
decision of the same date.]


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1942 to 
November 1945.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied an increased 
evaluation for the right knee disability.  In November 1998, 
the Board remanded the case to the RO; the RO has now 
returned the case to the Board for appellate review.

During the pendency of the appeal, the RO increased the 
appellant's right knee disability evaluation from 30 to 40 
percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The appellant had a hearing in December 1996 at the RO before 
a Member of the Board; his testimony concerned only the issue 
of an increased rating for the right knee.  The RO scheduled 
the appellant for another Board hearing to address new issues 
of secondary service connection for arthritis of multiple 
joints and a temporary total rating, as well as the right 
knee increased rating issue.  The second hearing was held at 
the RO in January 1998 before a different Board Member, not 
the one who had presided over the December 1996 hearing.  

Both of the Board Members who have heard the appellant's 
testimony concerning the evaluation of the right knee will 
participate in adjudicating the appellant's appeal as to that 
issue.  A panel of three Board Members composed of the two 
Board Members who presided over the appellant's Board 
hearings, plus another Member of the Board, will decide this 
issue on appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c).

By a separate decision of the same date, the Board has 
addressed the issues of entitlement to secondary service 
connection for arthritis of multiple joints and a temporary 
total rating for convalescence pursuant to 38 C.F.R. § 4.30, 
which were the subject of the Board hearing in January 1998. 


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
remanded the case, in November 1998, for the gathering of 
medical records, the scheduling of a VA medical examination 
and the rendering of a medical opinion.

In particular, the Board sought a medical opinion that 
addressed the standards pertaining to the evaluation of joint 
disabilities articulated in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The language of the November 1998 remand 
instructions expressly tracked portions of the DeLuca 
decision.  Neither the report of the medical examination 
conducted for VA purposes in August 1999, nor the September 
1999 addendum, specifically addressed the questions of 
whether or not there was likely to be additional loss of 
range of motion due to pain on use, weakened movement, excess 
fatigability or incoordination and whether or not severely 
painful motion or severe weakness of the right leg was a 
residual of the right knee replacement.  The examiner also 
failed to address specifically the point(s) at which pain was 
manifested during range of motion testing or at what point 
pain prohibited further motion.  Therefore, given the 
guidance offered by the Court in Stegall, the case must again 
be remanded for these specific matters.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In order to assist the RO, the Board has reviewed the claims 
file and identified assistance that must be rendered to 
comply with the law.  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.  

Review of the medical evidence of record reveals that the 
report from the appellant's bone scan, conducted at a VA 
facility in May 2000, is not of record.  The appellant's VA 
medical records indicate that he underwent physical therapy 
after he had his total left hip replacement surgery in June 
1996.  While the appellant underwent numerous physical 
therapy treatment sessions in a VA facility in July and 
August 1996, none of the associated records have been added 
to the claims file.  The RO should obtain these records and 
associate them with the claims file.  Additionally, the RO 
should obtain all the current relevant VA and private medical 
records that are not of record so as to ensure complete 
appellate review.

Review of the medical evidence of record also reveals that 
the appellant has been diagnosed with bilateral hip problems; 
kyphosis; degenerative disc disease and degenerative joint 
disease at all levels of his spine; gouty arthritis; 
rheumatoid arthritis; bilateral ankle problems; left knee 
problems; and bilateral bunionectomies.  However, there is no 
medical opinion of record that allocates any of the pain the 
appellant experiences in weightbearing activities to any of 
these conditions that materially affect his lower 
extremities.  The RO should ensure that the medical opinion 
obtained indicates the portion of the appellant's pain and 
loss of function that is due to the service-connected right 
knee disability alone.

Accordingly, this case is REMANDED for the following:

1.  With assistance from the appellant as 
needed, the RO should obtain all pertinent 
VA treatment records not currently in 
evidence and associate them with the 
claims file, including, but not limited 
to, the May 2000 VA bone scan report and 
the reports from the July and August 1996 
VA physical therapy sessions.

2.  The RO should obtain should obtain all 
pertinent private treatment records not 
currently in evidence and associate them 
with the claims file.  The appellant 
should provide assistance as needed to 
obtain these records.

3.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination to 
determine the severity of the service-
connected right knee osteochondroma 
removal residuals, including the total 
knee replacement.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  

In particular, the examiner should note 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  

The examiner should also state at what 
point in the range of motion pain occurs 
and at what point pain prohibits further 
motion.  

The examiner should explicitly indicate 
whether the veteran's osteochondroma 
residuals are manifested by severely 
painful motion or severe weakness of the 
affected extremity.  

The examiner's opinion should be based on 
the service-connected right knee 
disability alone; if the examiner cannot 
clearly identify whether and which 
disabling manifestations, if any, can be 
associated with the service-connected 
right knee disability only, as opposed to 
any other condition of the lower 
extremities, the examiner should so 
indicate. The factors upon which the 
opinions are based must be set forth.  The 
claims folder must be made available to 
the examiner.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) is completed.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	MARY GALLAGHER	C. P. RUSSELL
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


